MANDATE
                                                                                              19-cv-0235(VEC)
                Case
               Case   20-3231, DocumentDocument
                    1:19-cv-00235-VEC  128-1, 09/15/2021,
                                                 95 Filed3173964,
                                                          09/15/21 Page1 ofof
                                                                    Page 1  11


                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     25th day of August, two thousand twenty-one.

     Before:     Debra Ann Livingston,
                        Chief Judge,                                             USDC SDNY
                 Dennis Jacobs,                                                  DOCUMENT
                                                                                 ELECTRONICALLY FILED
                 Steven J. Menashi,
                                                                                 DOC #:   _________________
                        Circuit Judges.                                          DATE FILED: September 15, 2021
     ____________________________________

      Plumbers & Steamfitters Local 773 Pension Fund, Boston
      Retirement System, Teamsters Local 237 Additional
      Security Benefit Fund and Teamsters Local 237                  JUDGMENT
      Supplemental Fund for Housing Authority Employees,
      individually and on behalf of all others similarly situated,   Docket No. 20-3231

                   Plaintiffs - Appellants,

      v.

      Danske Banks A/S, Thomas F. Borgen, Henrik Ramlau-
      Hansen, Jacob Aarup-Andersen, Ole Andersen,

                Defendants - Appellees.
     ________________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

            IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s
     dismissal of this action is AFFIRMED.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 09/15/2021
